Citation Nr: 1022401	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  02-11 652	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for an acquired psychiatric disorder, to 
include schizophrenia, has been received.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from June 1973 to January 
1974.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2002 rating action that denied service 
connection for an acquired psychiatric disorder, to include 
schizophrenia, on the grounds that new and material evidence 
to reopen the claim had not been received.

By decision of August 2007, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  The VA will 
notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes enhanced duties to notify and assist claimants.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.  

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  

The regulations implementing the VCAA include a revision of 
the provisions of 38 C.F.R. § 3.156 (2009), which is 
applicable to claims filed on and after 29 August 2001.  See 
66 Fed. Reg. 45620-45632 (29 August 2001).  However, as the 
application to reopen this claim for service connection for 
an acquired psychiatric disorder, to include schizophrenia, 
on appeal was filed on 20 August 2001, the RO should have 
consistently cited to and applied the former version of 
38 C.F.R. § 3.156(a) that is applicable to claims to reopen 
filed prior to 29 August 2001.

In August 2007, the Board remanded this case to the RO to 
send the Veteran a VCAA notice letter that cited the former 
version of 38 C.F.R. § 3.156(a) that is applicable to claims 
to reopen filed prior to 29 August 2001.  However, the VCAA 
notice letter sent to the Veteran and his representative by 
the RO on 30 October 2007 erroneously cited the revised 
version of 38 C.F.R. § 3.156(a) that is applicable to claims 
to reopen filed on and after 29 August 2001.  To avoid any 
prejudice to the appellant, the Board finds that the RO must 
furnish the Veteran and his representative notice of the 
correct, former version of 38 C.F.R. § 3.156(a) in the first 
instance.

Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  Hence, a remand of this matter for full compliance 
with the VCAA's notice requirements is required.  The RO's 
notice letter to the Veteran should explain that he has a 
full 1-year period for response.  See 38 U.S.C.A. § 5103; but 
see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant 
statute to clarify that the VA may make a decision on a claim 
before the expiration of the     1-year VCAA notice period).  
After providing the required notice, the RO should obtain any 
additional evidence for which the Veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:

1.  The RO should furnish the Veteran and 
his representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA.  The RO's 
letter should cite the specific criteria 
of former 38 C.F.R. § 3.156(a) as to the 
type of evidence necessary to reopen 
claims for service connection filed prior 
to 29 August 2001, as well as what the 
evidence must show to substantiate the 
underlying claim for service connection 
on the merits, pursuant to Kent v. 
Nicholson, 20 Vet. App. 1, 8 (2006).  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
request him to provide sufficient 
information and, if necessary, 
authorization to enable the VA to obtain 
any medical records pertaining to the 
matter on appeal that are not currently 
of record.  

The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit, and that he has 
a full 1-year period to respond (although 
the VA may decide the claim within the 1-
year period).

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims folder.  

3.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall, 11 
Vet. App. at 271. 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include 
application of the former 38 C.F.R. 
§ 3.156(a) criteria for reopening claims 
for service connection filed prior to 29 
August 2001.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, to include 
application and citation of the former 
38 C.F.R. § 3.156(a) criteria for 
reopening claims for service connection 
filed prior to 29 August 2001, and 
affords them the appropriate time period 
for response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

